DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sartini (US 2015/0151193).
In respect to claims 1, 5, and 6, Sartini discloses a clipboard apparatus comprising: a base 201 having a top surface and bottom surface, and a proximal (top) end and a distal (bottom) end; a clip 213 coupled to the top surface and proximal (top) end, the clip configured to secure one or more planar articles (Abstract); and a receptacle 207 at the top surface of the distal (bottom) end, having an open top facing toward the clip (Fig. 2C).  Although intended use or functional capability, the planar articles are explicitly disclosed to be scratch-off lottery tickets (Abstract), and the receptacle is explicitly disclosed to receive and hold shaving from the planar article (0029).
In respect to claims 2 and 3, Sartini discloses that the receptacle 207 extends from edge to edge of the base, and has an inner surface continuous with the top surface of the base (Fig. 2C).
In respect to claim 7, Sartini discloses a U-shaped hook (handle) 202 on the proximal (top) end of the base (Fig. 2C).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sartini (US 2015/0151193) in view of Mitchell (US 3,048,424).
Sartini substantially discloses the claimed invention but does not disclose a pocket on the bottom surface of the base configured to receive planar articles held by the clip, however, Mitchell teaches a similar clip (Fig. 1) wherein the bottom surface further comprises pockets (Figs. 2-3).  It would have been obvious to provide the clipboard apparatus taught in Sartini with pockets on its bottom surface in view of Mitchell to hold planar articles (Col. 1, 64-70).



Claims 1, 7-9, and 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Greenspahn (US D216,727) in view of Sartini (US 2015/0151193).
In respect to claims 1 and 7-9, Greenspahn discloses a writing board comprising: a base having a top surface and bottom surface, and a proximal end and distal end (Fig. 1); Greenspahn further disclose a U-shaped hook at the proximal end, the U-shaped hook extending rearwards and downwards from the base and integral with the top and bottom surfaces of the base (Fig. 3).  Greenspahn further discloses an outer flange of the U-shaped hook curved outward to hold a bracket, although it’s for a “writing tool” (see Title) and not specifically a “scratching tool” it is configured to hold a tool of this nature.  
Greenspahn do not teach a clip and receptacle, however, Sartini teaches a similar clipboard with a clip and receptacle (see above).  It would have been obvious to provide the writing board in Greenspahn with a clip and receptacle in view of Sartini to secure planar articles to the writing board and collect particulate matter from the planar articles, respectively (Abstract).
In respect to claims 11 and 12, Greenspahn disclose a writing implement, but not a “scratching tool” however with the use of the clip and receptacle, Sartini further teach a brush (stored in container 211) (Fig. 2C).  The brush further has an end which is capable of scratching (though not stated, intended use).  It would have been obvious to substitute the general implement taught in Greenspahn with a brush (with scratching end) in view of Sartini to use the brush shavings from the planar articles.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greenspahn (US D216,727) in view of Segura et al. (US 2014/0312194) as applied to claim 9 above, and further in view of Krapf et al. (US 2015/0034799).
Greenspahn in view of Segura et al. substantially disclose the claimed subject matter but do not explicitly disclose that the bracket is a “snap-fit” bracket, however, Krapf et al. teach a clipboard with a similar bracket that also holds a similar implement (Figs. 8-9).  The bracket is “snap-fit” to the implement (0029).  It would have been obvious to modify the bracket taught in Greenspahn and Segura et al. to be “snap-fit” to securely fasten the implement (0029).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Marin (US 2021/0394044), Watson (US 2013/0247358), Vogias (US 2011/0127180), Edwards (US 2019/0247742), Segura et al. (US 2014/0312194), and Lengyel (US 10/729,971), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637